Exhibit 10.1

 

March 2, 2006

 

 

Mr. Gregory E. Hyland

8315 Bar Harbor Lane

Charlotte, NC 28210

 

Dear Greg,

 

We are amending your offer letter dated September 9, 2005 as follows:

 

In place of paragraph 2,

 

“You and your spouse do not need to relocate to Tampa, Florida.  Once the
location of the new Mueller Water Products, Inc. headquarters is established,
you and your spouse will relocate to the new location within 120 days of the
corporate office becoming operational.”

 

In place of the first sentence of the final bullet point in paragraph 4(g):

 

“The Company will reimburse you for all out of pocket costs of your relocation
to the area where the new Mueller Water Products, Inc. headquarters is
established (the “New Headquarters Area”), including moving of household
effects, temporary living expenses in Tampa and the New Headquarters Area for up
to 120 days after the new corporate office becomes operational, reasonable house
hunting expenses for you and your spouse, transportation of your family to the
New Headquarters Area, closing costs on the sale of your home in North Carolina,
and costs associated with the purchase of another home in the New Headquarters
Area, and if you choose, within 60 days of receiving an offer from the Company
based upon appraisals, use of the Company’s third party relocation service to
sell your home in North Carolina.”

 

In place of paragraph 7,

 

“The Company desires to have you, as chief executive of the Company, make a
meaningful investment in the Company.  In this regard, as soon as practicable,
but within the next 12 months (until September 9, 2006) you shall invest at
least $150,000 in Walter Industries, Inc. or Mueller Water Products, Inc. common
stock.  This investment should be made in consultation with the Company’s
General Counsel in order to avoid any concerns regarding insider information
concerning the Company and its businesses.”

 

--------------------------------------------------------------------------------


 

A new paragraph 15 is added as follows:

 

“15.  You agree that Walter Industries, Inc. may assign this agreement to
Mueller Water Products, Inc. or its successor, effective upon the spin off of
Mueller Water Products, Inc. from Walter Industries.”

 

If you are in agreement, please sign and return one copy of this letter and
retain one for your records.

 

Very truly yours,

 

 

/s/ Donald N. Boyce

 

Donald N. Boyce

For the Board of Directors

 

Agreed and Accepted:

 

 

/s/ Gregory E. Hyland

 

Gregory E. Hyland

Chairman, President & Chief Executive Officer

 

--------------------------------------------------------------------------------